Citation Nr: 1109524	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  06-32 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a stomach injury, to include gastroesophageal reflux disease, and a hiatal hernia.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from January 1963 to January 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran appealed, and in July 2009, the Board remanded the claim for additional development. 

In November 2007, the Veteran was afforded a hearing at the RO before Mark W. Greenstreet, who is the Veterans Law Judge rendering the determination in these claims, and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


FINDING OF FACT

The Veteran does not have residuals of a stomach injury, to include gastroesophageal reflux disease, and a hiatal hernia, that was caused or aggravated by his service.  


CONCLUSION OF LAW

Residuals of a stomach injury, to include gastroesophageal reflux disease, and a hiatal hernia, were not caused or aggravated by the Veteran's service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that service connection is warranted for residuals of a stomach injury, to include gastroesophageal reflux disease (GERD), and a hiatal hernia.  He has testified that in October 1965, he was beaten by three other servicemen, and that the assault included kicks to his stomach.  He testified that he was hospitalized for about three days, and that he has had ongoing stomach symptoms since that time.    

As an initial matter, in July 2009, the Board remanded this claim.  The Board noted that the Veteran had asserted that he had received relevant treatment from a private physician, Dr. G, and that Dr. G's reports were not of record.  The Board directed that an attempt be made to obtain Dr. G's treatment reports.  The Board further directed that the Veteran be afforded an examination, and that an etiological opinion be obtained.  In September 2009, the Veteran was sent a duty-to-assist letter, in which it was requested that he complete and return an authorization for the release of Dr. G's records.  There is no record of a response.  In January 2010, he was afforded a VA examination, and an etiological opinion was obtained.  In the report, the examiner indicated that the Veteran's C-file had been reviewed, and the examiner's opinion is accompanied by a sufficient rationale.  Given the foregoing, there is no basis to find that this report is inadequate, or that a remand for another examination or opinion is required.  See 38 C.F.R. § 3.159(d) (2010); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).  Under the circumstances, the Board finds that there has been substantial compliance with the Board's remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).  

The Veteran's service treatment records show that in October 1965, he was treated for a kick to the stomach, and that he reported that he had been drinking heavily.  The impression was possible acute alcoholism, and rule out G.I. (gastrointestinal) bleeding.  The report indicates that he was to be observed for four hours.  The Veteran's separation examination report, dated in January 1967, shows that his abdomen was clinically evaluated as normal.

As for the post-service medical evidence, it consists of a January 1981 VA report, and both VA and non-VA reports, dated between 1995 and 2010.  This evidence includes reports from  B.S.B., M.D., which show that in 1997, the Veteran was treated for complaints of symptoms that included dizziness, fatigue, gall bladder trouble, nausea, vomiting, and abdominal pain.  There was no relevant diagnosis.  

VA progress notes, dated in 2003, note a past medical history of GERD and HH (hiatal hernia).  VA progress notes, dated in 2008, show that the Veteran was treated for complaints of RUQ (right upper quadrant) pain, and that he was noted to have Barrett's esophagus, as well as GERD.  

A VA examination report, dated in January 2010, shows that the examiner indicated that the Veteran's C-file had been reviewed.  The report shows that the Veteran complained of a 45-year history of heartburn, and that during service he had been pushed to the ground and kicked more than 30 times.  He stated that he was treated for a hiatal hernia by VA in the late 1960's, and that he had "progressed" to develop Barrett's esophagus.  The diagnoses were hiatal hernia and GERD.  The examiner concluded that the Veteran's GERD and hiatal hernia were not related to his service, explaining that he was only seen on one occasion, and that the service medical records indicated that he was only observed for four hours, with no subsequent treatment during service, or until 2003, and that hiatal hernias are not associated with trauma.  

A decision of the Social Security Administration (SSA), dated in February 2005, shows that the SSA determined that the Veteran was disabled as of 2003 due to bilateral carpal tunnel syndrome, and residuals of a stroke.   

The Board finds that the claim must be denied.  The Veteran was treated for a kick to the stomach in October 1965.  The report indicates that he was observed for four hours, and there is no record of hospitalization, follow-up treatment, or any treatment for gastrointestinal symptoms during his remaining service, a period of about one year and three months.  There were no relevant complaints, findings, or diagnoses in his January 1967 separation examination report, which shows that his abdomen was clinically evaluated as normal.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a).  As for the post- service medical evidence, the earliest medical evidence of GERD or a hiatal hernia is dated in 2003.  This is about 36 years after separation from service, and this period without treatment weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, there is no competent evidence of a nexus between residuals of a stomach injury, to include gastroesophageal reflux disease, and a hiatal hernia, and the Veteran's service.  See 38 C.F.R. § 3.303(d).  In this regard, the only competent opinion is found in the January 2010 VA examination report, and this opinion weighs against the claim.  In summary, the evidence does not show that the Veteran has residuals of a stomach injury, to include gastroesophageal reflux disease, and a hiatal hernia, that is related to his service, and the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  Id.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  See 38 C.F.R. § 3.303.

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The issue on appeal is based on the contention that residuals of a stomach injury, to include gastroesophageal reflux disease, and a hiatal hernia, were caused by service.  To the extent that the Veteran may assert that he had stomach symptoms, his statements are competent evidence to show that he experienced these symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).

However, competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to a veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

In summary, the Veteran does not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis for residuals of a stomach injury, to include gastroesophageal reflux disease, and a hiatal hernia, or to state whether such residuals were caused by service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, while the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions does not render his statements incredible in and of itself, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of a veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when a layperson is competent to identify the medical condition).  In this case, the Veteran's service treatment reports and post-service medical records have been discussed.  A relevant disorder is first shown more than 35 years after separation from service, and there is no competent opinion of record in support of the claim.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has residuals of a stomach injury, to include gastroesophageal reflux disease, and a hiatal hernia, that are related to his service.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b).  


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in March 2004, October 2005, and September 2009.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records, and SSA records.  The Veteran has been afforded an examination, and an etiological opinion has been obtained.  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  



ORDER

The appeal is denied.  


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


